DISMISS and Opinion Filed August 27, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00259-CV

                  GLORIA VALICHKOFSKY BEY, Appellant
                                   V.
           CHURCHILL PROPERTIES, LLC, AND MISTY POSEY, Appellees

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-07116

                             MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                 Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. On July 1, 2019, we ordered appellant’s brief

filed by July 31, 2019. When it was not filed, we notified appellant by postcard dated August 8,

2019 and directed her to file a brief and an extension motion within ten days. We cautioned

appellant that failure to file a brief and an extension motion would result in the dismissal of this

appeal without further notice. To date, appellant has not filed her brief nor has she corresponded

with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                                      /Robert D. Burns, III/
                                                      ROBERT D. BURNS, III
                                                      CHIEF JUSTICE
190259F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 GLORIA VALICHKOFSKY BEY,                         On Appeal from the 298th Judicial District
 Appellant                                        Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-18-07116.
 No. 05-19-00259-CV       V.                      Opinion delivered by Chief Justice Burns,
                                                  Justices Molberg and Nowell participating.
 CHURCHILL PROPERTIES, LLC, AND
 MISTY POSEY, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered August 27, 2019




                                            –2–